Citation Nr: 1722509	
Decision Date: 06/16/17    Archive Date: 06/29/17

DOCKET NO.  05-28 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) from August 15, 2008 to August 15, 2013.

2.  Entitlement to a TDIU from July 2, 2008 to August 14, 2008.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, served in the Army National Guard from August 1971 to March 2003 with various periods of active duty, to include August 1971 to August 1973 and again from March 1995 to September 1995, active duty for training (ACDUTRA), to include June 22, 2002 to July 6, 2002, and inactive duty for training (INACDUTRA).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  This appeal was processed using both the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future review of this case should take into consideration the existence of this electronic record.

In March 2010, June 2013, and December 2013, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) for additional development.  The matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  The issue of entitlement to a TDIU from July 2, 2008 to August 14, 2008 is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

For the entire TDIU rating period from August 15, 2008 to August 15, 2013, the Veteran was unable to obtain or maintain substantially gainful employment as a result of the service-connected disabilities.



CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for a TDIU from August 15, 2008 to August 15, 2013 have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.3, 4.15, 4.16, 4.18, 4.19, 4.25 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The appeal of entitlement to a TDIU from August 15, 2008 to August 15, 2013 has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome adjudicated herein (grant of entitlement to a TDIU from August 15, 2008 to August 15, 2013), no conceivable prejudice to the Veteran could result from this decision, and further explanation of how VA has fulfilled the duties to notify and assist is not necessary.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The issue of entitlement to a TDIU from July 2, 2008 to August 14, 2008 is addressed in the Remand section below.

A TDIU from August 15, 2008 to August 15, 2013

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an rating of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15.

If the schedular rating is less than total, a total disability rating can be assigned based on individual unemployability if a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that he has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  38 C.F.R. § 4.16(a).  

For the purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  Id.

It is provided further that the existence or degree of non-service-connected disabilities or previous unemployability status will be disregarded where the percentages referred to above for the service-connected disability or disabilities are met and, in the judgment of the rating agency, such service-connected disabilities render a veteran unemployable.  Id.; see also Wages v. McDonald, 27 Vet. App. 233 (2015) (holding that a decision of TDIU under 38 C.F.R. § 4.16(b) by the Director of C&P is not evidence, and is not a policy decision, but is simply a decision or adjudication that is adopted by the RO and reviewed de novo by the Board).  Cf. Kuppamala v. McDonald, 27 Vet. App. 447 (2015) (applying principles announced in Wages to 38 C.F.R. § 3.321(b) extraschedular adjudication, namely, Director of C&P decision is not evidence, and is not a policy decision, but is simply a decision or adjudication that is adopted by the RO and reviewed de novo by the Board).

Marginal employment shall not be considered substantially gainful employment.  For purposes of 38 C.F.R. § 4.16, marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  Id.

A veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In determining whether unemployability exists, consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his or her age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  A veteran's employment history, his or her educational and vocational attainment, as well as his or her particular physical disabilities are to be considered in making a determination on unemployability.

In order for a veteran to prevail in his claim for a TDIU, the record must reflect circumstances, apart from non-service-connected conditions, that place him or her in a different position than other veterans who meet the basic schedular criteria.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the veteran, in light of his or her service-connected disorders, is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The ultimate issue of whether a TDIU should be awarded is not a medical issue, but rather is a determination for the adjudicator.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  Although VA must give full consideration, per 38 C.F.R. § 4.15, to "the effect of combinations of disability," VA regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner's opinion.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); 38 C.F.R. § 4.16(a); see also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).  

The Veteran submitted a claim for entitlement to a TDIU in August 2008, and the Veteran was awarded entitlement to a TDIU from August 16, 2013, forward, in an August 2013 rating decision.  Parenthetically, in the December 2013 decision, the Board granted increased ratings for the service-connected right and left lower extremity lumbar radiculopathy; however, the record reflects that there was no subsequent rating decision implementing the December 2013 Board decision and the resultant, higher combined schedular ratings for the service-connected disabilities.  

Regardless, pursuant to the increased ratings allowed in the December 2013 Board decision, the combined schedular disability rating from March 19, 2004 to November 30, 2007 is 40 percent for the service-connected back disability, and right and left lower extremity radiculopathy associated with the back disability.  From December 1, 2007 to August 14, 2008, the combined schedular disability rating is 50 percent for the service-connected back disability, and right and left lower extremity radiculopathy.  From August 15, 2008 to June 20, 2012, the combined schedular disability rating is 60 percent for the service-connected back disability, right and left lower extremity radiculopathy, and a stomach disability associated with the medications for the back disability.  From June 21, 2012, forward, the combined schedular disability rating is 70 percent for the service-connected back disability, right and left lower extremity radiculopathy, and stomach disability.  

The Veteran's service-connected disabilities (back, right and left lower extremity radiculopathy, and stomach) all result from a common etiology (i.e., the right and left lower extremity radiculopathy and stomach disability are associated with the back disability).  As such, the service-connected back disability, right and left lower extremity radiculopathy, and stomach disability are considered "one disability" for the purpose of establishing one 60 percent disability under 38 C.F.R. § 4.16(a).

Given the above, the Veteran meets the schedular disability rating eligibility (percentage) criteria for a TDIU under 38 C.F.R. § 4.16(a) as he has one disability (back disability, right and left lower extremity radiculopathy, and stomach disability) rated at least 60 percent from August 15, 2008.  The period on appeal from August 15, 2008 to August 15, 2013 is adjudicated below.  The schedular disability rating eligibility (percentage) criteria for a TDIU under 38 C.F.R. § 4.16(a) were not met prior to August 15, 2008, and that appeal period is addressed in the Remand section below.

After reviewing all of the evidence of record, both lay and medical, the Board finds that the evidence is at least in equipoise on the question of whether the Veteran's service-connected disabilities prevent obtaining or maintaining substantially gainful employment from August 15, 2008 to August 15, 2013.  During the pendency of the appeals for higher initial ratings of the service-connected disabilities (adjudicated in the December 2013 Board decision and no longer in appeal status), the Veteran filed a TDIU claim on August 8, 2008.  The TDIU claim indicates that the Veteran completed high school and three years of college, has past relevant work experience as a carpenter, security guard, and predominantly, as a Walmart handyman, and was trained for one year as a cooking teacher.  In the August 2008 claim, the Veteran also asserted that he last worked full-time at Walmart in 2008 before becoming too disabled to work due to the service-connected back disability and the associated disabilities that have been service connected secondarily to the back disability.  The Veteran worked at Walmart as a handyman from 1997 to 2008.  

The Veteran is in receipt of Social Security Administration (SSA) disability benefits.  A June 2009 SSA Disability Determination and Transmittal indicates that the Veteran became disabled on July 2, 2008 due to a primary diagnosis of "disorders of the back."  Although SSA determinations regarding unemployability and disability are not binding on VA, they may be relevant in disability determinations.  Masors v. Derwinski, 2 Vet. App. 181, 188 (1992); see also Collier v. Derwinski, 1 Vet. App. 413, 417 (1991) (indicating the SSA's favorable determination, while probative evidence to be considered in the claim with VA, is not dispositive or altogether binding on VA since the agencies have different disability determination requirements).

In an August 2010 VA examination of the back, the VA examiner indicated that the Veteran used to work at Walmart, but had to quit due to the service-connected back pain.  Pursuant to the December 2013 Board Remand, a VA addendum opinion was obtained to assist in determining when the Veteran became unemployable.  In October 2014, the VA examiner, a physician, opined that, by the August 2010 VA examination of the back, evaluation of the Veteran's service-connected back disability revealed that the Veteran was unemployable and had to quit working at Walmart due to back pain.

Based on the above, the Board finds that the evidence is at least in equipoise as to whether the service-connected disabilities preclude the type of employment for which the Veteran is trained and has experience.  In light of the majority of the Veteran's post-service employment history as a handyman at Walmart (from 1997 to 2008), the Board further finds that the evidence is in equipoise as to whether the service-connected back disability and associated service-connected disabilities prevented the Veteran from obtaining or maintaining substantially gainful employment from August 15, 2008 to August 15, 2013.  The ultimate issue of whether a TDIU should be awarded is not a medical issue, but rather is a determination for the adjudicator.  See Geib, 733 F.3d at 1354; Moore, 21 Vet. App. at 218, rev'd on other grounds sub nom, Moore, 555 F.3d at 1369; see also 38 C.F.R. § 4.16.  The Board emphasizes that the test is not whether the Veteran would have been precluded from all types of employment, such as sedentary employment, but whether such employment was realistically within the physical and mental capabilities of the claimant.  For these reasons, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the service- connected disabilities rendered the Veteran unemployable to warrant a TDIU from August 15, 2008 to August 15, 2013.  38 C.F.R. §§ 3.340, 3.341, 4.15, and 4.16.

In this case, the evidence shows that the Veteran stopped working on July 2, 2008, so an effective date for the TDIU of July 2, 2008, and no earlier, is warranted because entitlement to a TDIU arose less than one year prior to the August 8, 2008 claim for a TDIU.  The effective date for an increased rating for disability compensation (in this case, assignment of a TDIU, which is a form of increased rating) will be the earliest date as of which it is factually ascertainable that an increase in disability occurred if a claim is received within one year from such date; otherwise, the effective date is the date of receipt of the claim.  38 U.S.C.A. § 5110(b)(2) (West 2014); 38 C.F.R. § 3.400(o)(2) (2016); see Gaston v. Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010) (holding that, in order to obtain an increased disability rating earlier than the date of the claim for increase, the evidence must show that the increase in disability occurred within the one year period prior to the date of claim for increase); VAOPGCPREC 12-98.  A TDIU is a form of increased rating, so the effective date criteria for increased ratings apply to TDIU.  See Hurd v. West, 13 Vet. App. 449, 450 (2000) (stating "a TDIU claim is a claim for increased compensation, and the effective date rules for increased compensation apply to a TDIU claim"); Dalton v. Nicholson, 21 Vet. App. 23 (2007); Wood v. Derwinski, 1 Vet. App. 367, 369 (1991).  Here, however, as detailed above, the Veteran's service-connected disabilities do not meet the objective disability rating percentage criteria under 38 C.F.R. § 4.16(a) from July 2, 2008 (the date it was factually ascertainable that the Veteran was rendered unemployable due to the service-connected disabilities) to August 14, 2008.  This appeal period for entitlement to a TDIU (from July 2, 2008 to August 14, 2008) is discussed below in the Remand section.


ORDER

A TDIU from August 15, 2008 to August 15, 2013 is granted.


REMAND

A TDIU from July 2, 2008 to August 14, 2008

Submission to the Director, Compensation and Pension Service, for consideration is warranted in all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  38 C.F.R. § 4.16(b).  As noted above, the Veteran's service-connected disabilities do not meet the minimum disability rating percentage criteria under 38 C.F.R. § 4.16(a) for eligibility for a TDIU from July 2, 2008 to August 14, 2008, and the evidence reveals that the Veteran was unemployable during that appeal period due to the service-connected disabilities.  The issue must be referred to the VA Under Secretary for Benefits or the VA Director of Compensation and Pension Service for consideration of a TDIU from July 2, 2008 to August 14, 2008 under 38 C.F.R. § 4.16(b).

Accordingly, the issue of entitlement to a TDIU from July 2, 2008 to August 14, 2008 is REMANDED for the following actions:

1. Refer the issue of a TDIU from July 2, 2008 to August 14, 2008 to the VA Under Secretary for Benefits, or the VA Director of Compensation and Pension Service for consideration under 38 C.F.R. § 4.16(b).

2. After completion of the above and any additional development deemed necessary, readjudicate the issue of a TDIU from July 2, 2008 to August 14, 2008 in light of all the evidence of record.  If the determination remains adverse to the Veteran, he and the representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


